Case 5:19-cv-00293-JM Document 29 Filed 10/30/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

OFFICE OF THE CLERK
600 WEST CAPITOL AVENUE
SUITE A149
LITTLE ROCK, ARKANSAS 72201
JAMES W. McCORMACK (501)604-5351
CLERK

October 30, 2019

Via Certified Mail: 7016 0910 0000 9348 6482

Lafayette Woods, Sr.

Jefferson County Circuit Court Clerk
101 West Barraque, Suite 104

Pine Bluff, Arkansas 71601

Re: — Greene v. Kelley
U.S. District Court Eastern District of Arkansas Case No. 5:19-cv-293-JM
Jefferson County Circuit Court Case No. 35CV-17-738
Dear Mr. Woods:
Attached is a certified copy of an Order dated October 30, 2019, signed by Judge James
M. Moody, Jr., which remands the above-styled matter to Jefferson County Circuit Court. Also
enclosed is a certified copy of the docket sheet from our court and copies of all documents that
have been filed in this matter since its removal from Jefferson County Circuit Court.
If you have any questions regarding this matter, please call me at 501-604-5364.
Sincerely,
JAMES W. McCORMACK, CLERK
ay Founa Bed

Laura Bichlmeier, Deputy Clerk

Enclosures
